Citation Nr: 0508479	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-22 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for cervical 
spine disability and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant served on active duty from October 1, 1991, to 
November 15, 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).  

In November 2004, a hearing before the undersigned Veterans 
Law Judge was held in Washington, DC.  A transcript of this 
hearing is of record.

In December 2004, the appellant's representative submitted 
additional evidence that has not been reviewed by the RO.  
The Board notes, however, that the appellant's representative 
waived RO consideration of the additional evidence in a 
statement received by the Board in December 2004, permitting 
the Board to consider such records in the first instance.  
See 38 C.F.R. § 20.1304(c) (effective October 4, 2004).  
Hence, the claim will be considered on the basis of the 
current record.


FINDINGS OF FACT

1.  Reopening of a claim for service connection for cervical 
spine disability was denied in an unappealed rating decision 
of March 2002.

2.  The evidence received since the March 2002 rating 
decision includes evidence that is neither cumulative nor 
redundant of the evidence previously of record and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for cervical spine 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act  

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in his possession 
that pertains to the claim.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim to reopen a previously 
denied claim for service connection for cervical spine 
disability.  Accordingly, no additional development with 
respect to this matter is required to comply with the VCAA or 
the implementing regulations. 

Accordingly, the Board will address the merits of the 
appellant's claim.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted for any 
disease initially diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

By an unappealed rating decision in June 1994, service 
connection for cervical compression was denied.  The RO noted 
that although service medical records note the appellant's 
complaints of pain in the neck with radiation to the chest, 
back and left arm after carrying a sea bag, they are negative 
for objective findings of cervical spine disability.  The 
appellant was notified of this rating decision and of her 
appellate rights that same month; however, she did not 
appeal.

In a March 2002 rating decision, the RO determined that new 
and material evidence had not been presented to reopen the 
appellant's claim for service connection for cervical spine 
disability.  The appellant was notified of this decision and 
of her appellate rights that same month; however, she did not 
appeal. 

The current claim to reopen was received in September 2003.

The evidence received since the March 2002 rating decision 
includes a November 2004 statement from James E. Fulcher, 
M.D., which notes that he had treated the appellant since 
1993.  After reading the appellant's service medical records, 
Dr. Fulcher opined that the appellant's current chronic, 
severe cervical spine radiculopathy, with neck and arm pain 
and numbness, and decreased neck and arm range of motion, 
more likely than not began when she was injured during basic 
training. 

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, because the medical 
opinion of the appellant's private physician is competent 
evidence of a nexus between the appellant's claimed cervical 
spine disability and her active service, it raises a 
reasonable possibility of substantiating the appellant's 
claim.  Accordingly, new and material evidence has been 
presented and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for cervical spine disability is granted.


REMAND

The VCAA and the regulations implementing it are applicable 
to the appellant's reopened claim for service connection for 
cervical spine disability  The Board is of the opinion that 
further development of the record is required to comply with 
VA's duty to assist the appellant in the development of the 
facts pertinent to her claim.

Specifically, the appellant indicated during a November 2004 
hearing before the Board that she has been awarded disability 
benefits by the Social Security Administration (SSA).  The 
Board notes that neither the decision awarding such benefits 
nor the records upon which the award was based have been 
obtained.  

Moreover, as noted above, the appellant's service medical 
records note her complaints of neck pain.  However, 
electromyography studies and other testing revealed no 
objective findings of cervical spine disability.  An April 
2004 VA examination report notes a diagnosis of degenerative 
disc disease with some disc herniations, spondylosis and 
significant radicular symptoms; however, the VA examiner 
opined that it was significantly less likely than not that 
the appellant's cervical spine disability had its onset 
during her military service.  Subsequently, the appellant's 
private physician, who reported reviewing the appellant's 
service medical records, opined that the appellant's cervical 
spine disease began during her military service.  The Board 
notes, however, that the private physician did not provide 
the reasons and bases for his conclusion.  Therefore, the 
Board finds that the appellant should be afforded a VA 
examination for the purpose of determining the etiology of 
any currently diagnosed cervical spine disability.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  After obtaining any necessary 
information from the appellant, the RO or 
AMC should obtain a copy of the decision 
awarding the appellant SSA disability 
benefits and a copy of the record upon 
which the award was based.

2.  The RO or AMC should then undertake 
any other indicated development, to 
include ordering the examination below.

3.  The RO or AMC should arrange for the 
appellant to undergo a VA examination by 
a physician with appropriate expertise to 
determine the etiology of any currently 
diagnosed cervical spine disability.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the appellant, 
review of her pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should express 
an opinion as to whether it as at least 
as likely as not that any currently 
diagnosed cervical spine disability 
originated during the appellant's 
military service or is otherwise 
etiologically related to service.  In so 
doing, the examiner should specifically 
address the November 2004 opinion from 
Dr. Fulcher.

The examiner should set forth the 
complete rationale for all opinions 
expressed.

4.  The RO should then readjudicate the 
issue of service connection for cervical 
spine disability based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
this claim.  

5.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue to the 
appellant and her representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


